                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARC ANDERSON, et al.,                              Case No. 15-cv-02172-JSW (JCS)
                                                        Plaintiffs,
                                   8
                                                                                             ORDER UNSEALING ORDER DATED
                                                 v.                                          MAY 16, 2019
                                   9

                                  10     SEAWORLD PARKS AND                                  Re: Dkt. No. 295
                                         ENTERTAINMENT, INC.,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On May 16, 2019, the Court issued an order resolving a discovery dispute. See dkt. 295.

                                  14   Because portions of the order referred to information that the parties sought to seal in their joint

                                  15   discovery letter brief, the order was issued provisionally under seal, and stated that the parties

                                  16   could file proposed redactions no later than May 23, 2019. That date has passed, and no proposed

                                  17   redactions have been filed. The order dated May 16, 2019 is hereby UNSEALED.

                                  18          IT IS SO ORDERED.

                                  19   Dated: May 28, 2019

                                  20                                                                                        ___________

                                  21                                                              g           g
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
